Exhibit 10.39

2014
FORM OF TIER III CHANGE OF CONTROL SEVERANCE AGREEMENT
This Change of Control Severance Agreement (the “Agreement”) is entered into
this          day of                , 20   (the “Effective Date”) between
                                (“Executive”) and Agilent Technologies, Inc., a
Delaware corporation (the “Company”). This Agreement is intended to provide
Executive with the compensation and benefits described herein upon the
occurrence of specific events following a change of control of the ownership of
the Company (defined as “Change of Control”).
RECITALS
A.    As is the case with most, if not all, publicly-traded businesses, it is
expected that the Company from time to time may consider or may be presented
with the need to consider the possibility of an acquisition by another company
or other change in control of the ownership of the Company. The Board of
Directors of the Company (the “Board”) recognizes that such considerations can
be a distraction to Executive and can cause the Executive to consider
alternative employment opportunities or to be influenced by the impact of a
possible change in control of the ownership of the Company on Executive’s
personal circumstances in evaluating such possibilities. The Board has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company.
B.    The Board believes that it is in the best interests of the Company and its
shareholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its shareholders.
C.    The Board believes that it is important to provide Executive with certain
benefits upon Executive’s termination of employment in certain instances in
connection with a Change of Control that provide Executive with enhanced
financial security and incentive and encouragement to Executive to remain with
the Company notwithstanding the possibility of a Change of Control.
D.    At the same time, the Board expects the Company to receive certain
benefits in exchange for providing Executive with this measure of financial
security and incentive under the Agreement. Therefore, the Board believes that
Executive should provide various specific commitments which are intended to
assure the Company that Executive will not direct Executive’s skills, experience
and knowledge to the detriment of the Company during the periods specified
herein.
E.    Capitalized terms used in this Agreement and not otherwise defined herein
are defined in Article VII.
The Company and Executive hereby agree as follows:

    
    



--------------------------------------------------------------------------------



ARTICLE I.
EMPLOYMENT BY THE COMPANY
1.1    Executive is currently employed as an Executive II employee, Executive
III level employee or Board appointed officer of the Company.
1.2    Executive shall be entitled to the rights and benefits of this Agreement
in accordance with the terms of this Agreement and this Agreement may not be
terminated, except as otherwise provided in Section 4.5, if Executive is an
Executive II employee, Executive III level employee or Board appointed officer
of the Company as of immediately prior to a Change of Control, or, if earlier,
immediately prior to a termination of Executive’s employment that results in an
Anticipatory Termination (such time, the “Section 1.2 Time”).
1.3    The Company and Executive each agree and acknowledge that Executive is
employed by the Company as an “at-will” employee and that either Executive or
the Company has the right at any time to terminate or to change Executive’s
employment with the Company, or to determine that Executive is no longer an
Executive II employee, Executive III level employee or Board appointed officer
regardless of the continued employment of Executive with or without cause or
advance notice, for any reason or for no reason. The Company and Executive wish
to set forth the compensation and benefits which Executive shall be entitled to
receive in the event that Executive’s employment with the Company terminates
under the circumstances described in Article II of this Agreement.
1.4    The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive’s continued employment with
the Company, Executive’s compliance with the obligations described in Section
4.2, and Executive’s execution of the Release described in Section 4.3. The
Company and Executive agree that Executive’s compliance with the obligations
described in Section 4.2 and Executive’s execution and non-revocation of the
Release described in Section 4.3 are preconditions to Executive’s entitlement to
the receipt of benefits under this Agreement and that these benefits shall not
be earned unless all such conditions have been satisfied through the scheduled
date of payment. The Company hereby declares that it has relied upon Executive’s
commitments under this Agreement to comply with the requirements of Article IV,
and would not have entered into this Agreement in the absence of such
commitments.
ARTICLE II.
TERMINATION EVENTS
2.1    Involuntary Termination Upon or Following Change of Control.
(a)    The Company may involuntarily terminate Executive’s employment with the
Company and its subsidiaries at any time. In the event Executive’s employment
with the Company and its subsidiaries is involuntarily terminated by the Company
without Cause either (i) at the time of or within twenty-four (24) months
following the occurrence of a Change of Control, (ii) within three (3) months
prior to a Change of Control, whether or not such termination is at the request
of an “Acquiror”, or (iii) at any time prior to a Change of Control, if such
termination is at the request of an Acquiror, then, upon the later of
Executive’s termination

-2-

--------------------------------------------------------------------------------



date and such Change of Control, such termination of employment will be a
Termination Event and the Company shall pay Executive the compensation and
benefits described in and at the times provided under Article III. For all
purposes of this Agreement, the term “Acquiror” is a third party that has taken
steps reasonably calculated to effect a Change of Control.
(b)    In the event Executive’s employment with the Company and its subsidiaries
is either involuntarily terminated by the Company with Cause at any time, or is
involuntarily terminated by the Company without Cause at any time other than
under the circumstances described in Section 2.1(a), then such termination of
employment will not be a Termination Event, Executive will not be entitled to
receive any payments or benefits under the provisions of this Agreement, and the
Company will cease paying compensation and providing benefits to Executive as of
Executive’s termination date.
2.2    Voluntary Termination Upon or Following Change of Control; Death;
Disability.
(a)    Executive may voluntarily terminate Executive’s employment with the
Company and its subsidiaries at any time. In the event Executive voluntarily
terminates Executive’s employment within three (3) months following the
occurrence of an event constituting Good Reason and on account of an event
constituting Good Reason, which event occurs either (i) at the time of or within
twenty-four (24) months following the occurrence of a Change of Control, (ii)
within three (3) months prior to a Change of Control, whether or not such
termination is at the request of an Acquiror, or (iii) at any time prior to a
Change of Control, if such triggering event or Executive’s termination is at the
request of an Acquiror, then, upon the later of Executive’s termination date and
such Change of Control, such termination of employment will be a Termination
Event and the Company shall pay Executive the compensation and benefits
described in and at the times provided under Article III.
(b)    In the event (i) Executive voluntarily terminates Executive’s employment
for any reason other than on account of an event constituting Good Reason under
the circumstances described in Section 2.2(a), or (ii) Executive’s employment
terminates on account of either death or Disability, then such termination of
employment will not be a Termination Event, Executive will not be entitled to
receive any payments or benefits under the provisions of this Agreement, and the
Company will cease paying compensation and providing benefits to Executive as of
Executive’s termination date.
ARTICLE III.
TERMINATION COMPENSATION AND BENEFITS PAYABLE
3.1    Right to Benefits. If a Termination Event occurs, Executive shall be
entitled to receive the benefits described in this Agreement so long as
Executive complies with the restrictions and limitations set forth in Article
IV; provided, further, that (a) Executive must execute the Release, (b) the time
period for revocation of the Release must expire without revocation by Executive
within sixty-two (62) days immediately following the Termination Event (the
“Release Deadline”) and (c) the Release shall remain in effect at the time that
the benefits of this Article III are paid. If a Termination Event does not
occur, Executive shall not be

-3-

--------------------------------------------------------------------------------



entitled to receive any benefits described in this Agreement, except as
otherwise specifically set forth herein.
3.2    Severance. Upon the occurrence of a Termination Event, Executive shall
receive one (1) times the sum of Executive’s Base Salary plus Target Bonus.
Amounts to be paid under this section shall be paid in a lump sum no later than
seven (7) business days after the Release Deadline.
3.3    Health Insurance Coverage. Upon the occurrence of a Termination Event,
Executive shall be entitled to receive a payment equal to Forty-Thousand U.S.
Dollars ($40,000) (the “Health Expense Benefit”). The purpose of the Health
Expense Benefit is to assist Executive with healthcare expenses, including
additional health plan premium payments that may result from the occurrence of a
Termination Event. Amounts to be paid under this section shall be paid in a lump
sum no later than seven (7) business days after the Release Deadline.
This Section 3.3 provides only for the Company’s payment of the Health Expense
Benefit. This Section 3.3 does not affect the rights of Executive or Executive’s
covered dependents under any applicable law with respect to health insurance
continuation coverage.
3.4    Stock Award Acceleration. (a) Executive’s stock options which are
outstanding and not vested as of the date of the Termination Event (the “Stock
Options”) shall become fully vested and exercisable as of the Release Deadline
so long as Executive complies with the restrictions and limitations set forth in
Article IV. The maximum period of time during which the Stock Options shall
remain exercisable, and all other terms and conditions of the Stock Options,
shall be as specified in the relevant Stock Option agreements and relevant stock
plans under which the Stock Options were granted. The term “Stock Options” shall
not include any rights of Executive under the Company’s employee stock purchase
plan.
Effective as of the Release Deadline, Executive’s restricted stock awards
(“Restricted Stock”) and restricted stock unit awards (“RSUs”) that are
outstanding as of the date of the Termination Event and that are not subject to
performance-based vesting shall become fully vested to the extent not previously
vested and, in the case of Restricted Stock, free from any contractual rights of
the Company to repurchase or otherwise reacquire the Restricted Stock as a
result of Executive’s termination of employment so long as Executive complies
with the restrictions and limitations set forth in Article IV. All shares of
Restricted Stock or shares underlying RSUs which have not yet been delivered to
Executive or Executive’s designee (whether because subject to joint escrow
instructions or otherwise) shall be delivered to Executive or Executive’s
designee as soon as administratively feasible after the occurrence of the
Release Deadline (except that if an award of RSUs constitutes deferred
compensation within the meaning of, and subject to, Section 409A of the Code,
then the underlying shares shall be delivered at the time or times specified in
the applicable award agreement to the extent necessary to avoid the imposition
of tax penalties pursuant to Section 409A of the Code).
Except to the extent otherwise provided in Section 3.4(b), the treatment of
Executive’s other awards, if any, outstanding under the 2009 Stock Plan of the
Company, or any successor plan thereto (together the “Stock Plan”), at the time
of the Termination Event, including without limitation shares of Restricted
Stock and RSUs that are subject to performance-based vesting,

-4-

--------------------------------------------------------------------------------



performance share awards and performance awards which may be settled in cash,
shall be governed by the respective award agreement.
(b)    Upon a Specified Qualifying Termination and only in the event that the
consequences of a Change in Control described in Section 7.5(d) to an award
under the Agilent Technologies, Inc. Long-Term Performance Program or a
successor plan or program (the “LTPP”) are not specifically addressed by the
LTPP or award agreement thereunder, in addition to the payments and benefit set
forth in Section 3.4(a), Executive shall, in full satisfaction of his or her
LTPP Awards (as defined below) and subject to the terms and conditions of this
Agreement, be entitled to accelerated vesting of all full value equity-based
awards to the extent deemed earned as determined below that (i) were granted
under the LTPP, (ii) were outstanding immediately prior to the Change of Control
and (iii) remain outstanding and unvested immediately prior to the Specified
Qualifying Termination (the “LTPP Awards”) and, for this purpose, each
applicable LTPP Award shall be deemed earned based on the greater of (A) the
actual level of achievement of the applicable performance goals, measured by
ending the applicable performance period on the date of the Specified Qualifying
Termination, and (B) the target level of achievement of the applicable
performance goals; provided, that if the Specified Qualifying Termination occurs
during the first twelve (12) months of the performance period with respect to an
LTPP Award, then the portion of such LTPP Award that shall become vested shall
be equal to the product of (1) the full amount of the earned award determined
pursuant to this Section 3.4(b) and (2) a fraction, the numerator of which is
the number of days from the beginning of the performance period through the date
of the Specified Qualifying Termination and the denominator of which is the
number of days in such twelve (12) month period.
The LTPP Awards shall be settled at the end of the applicable performance period
or termination date of the LTPP (except that, if such LTPP Awards constitute
deferred compensation within the meaning of, and subject to, Section 409A of the
Code, then they shall be settled at the time or times specified in the
applicable award agreement if different from the dates specified herein).


(c)    Notwithstanding the above, if (i) Executive held unvested Stock Options,
Restricted Stock, RSUs and LTPP Awards issued under the Stock Plan at the time
of a Termination Event which is an Anticipatory Termination, (ii) such awards
are forfeited or expire at or following such Anticipatory Termination, and
before the applicable Change of Control, and (iii) such awards would have become
vested on Executive’s date of termination on account of such Termination Event
had it not been an Anticipatory Termination (such forfeited awards, the
“Forfeited Equity”), then Executive shall receive a lump sum amount equal to the
value of the Forfeited Equity no later than seven (7) business days after the
Release Deadline. For purposes of the preceding sentence, the value of the
Forfeited Equity shall equal (i) in the case of RSUs and Restricted Stock, the
fair market value, as determined under the terms of the Stock Plan, of the
shares as to which the award would have become vested had such Termination Event
not been an Anticipatory Termination, determined as of the Change of Control,
(ii) in the case of a Stock Option, the fair market value, as determined under
the Stock Plan, of the shares as to which the Stock Option would have become
vested had such Termination Event not been an Anticipatory Termination,
determined as of the Change of Control, less the exercise price of such Stock
Option (but in no event less than zero) and (iii) in the case of LTTP Awards,
the fair market value as determined under the terms of the Stock Plan, of the
shares as to which the award would

-5-

--------------------------------------------------------------------------------



have become vested and deemed earned had such Termination Event not been an
Anticipatory Termination determined as of the Change of Control.
3.5    Bonus. If a Termination Event occurs, Executive shall receive a pro-rated
bonus for the fiscal year in which the Termination Event occurs in respect of
any bonus plan applicable to Executive at the time of the Termination Event. The
amount of the pro-rated bonus shall be equal to (i) the greater of (A) the
accrued amount of Executive’s bonus under the bonus plan for such fiscal year
(i.e., the amount accrued as the expected liability for the bonus by the
Company’s corporate finance department) as of the date of the Termination Event
and (B) the product of (1) the Eligible Employee’s Target Bonus under the bonus
plan for such fiscal year, and (2) a fraction in which (x) the numerator is the
number of days from and including the first day of such fiscal year until and
including the date of the Termination Event, and (y) the denominator is 365,
less (ii) the amount of any bonus actually paid to Executive prior to the date
of the Termination Event under the applicable bonus plan in respect of such
fiscal year. Amounts to be paid under this section shall be paid in a lump sum
no later than seven (7) business days after the Release Deadline. Executive’s
rights to the payment provided in this Section 3.5 shall not be terminated by
the application of Section 4.2 of this Agreement. This Section 3.5 shall not
apply to awards issued pursuant to the Stock Plan.
3.6    Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of the Termination Event, or otherwise,
3.7    Compliance with Section 409A. In the event that (i) one or more payments
of compensation or benefits received or to be received by Executive pursuant to
this Agreement (“Agreement Payment”) would constitute deferred compensation
subject to Section 409A of the Code and (ii) Executive is deemed at the time of
such termination of employment to be a “specified employee” under Section
409A(a)(2)(B)(i) of the Code, then such Agreement Payment shall not be made or
commence until the earlier of (A) the day following the expiration of the six
(6)-month period measured from the date of Executive’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) with the Company or (B) such earlier time permitted under Section
409A of the Code and the regulations or other authority promulgated thereunder;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Executive under Section 409A of the
Code, including (without limitation) the additional twenty percent (20%) tax for
which Executive would otherwise be liable under Section 409A(a)(1)(B) of the
Code in the absence of such deferral. During any period in which an Agreement
Payment to Executive is deferred pursuant to the foregoing, Executive shall be
entitled to interest on the deferred Agreement Payment at a per annum rate equal
to the highest rate of interest applicable to six (6)-month non-callable
certificates of deposit with daily compounding offered by the following
institutions: Citibank N.A., Wells Fargo Bank, N.A. or Bank of America, on the
date of such separation from service. Upon the expiration of the applicable
deferral period, any Agreement Payment which would have otherwise been made
during that period (whether in a single sum or

-6-

--------------------------------------------------------------------------------



in installments) in the absence of this paragraph shall be paid to Executive or
Executive’s beneficiary in one lump sum, including all accrued interest.
Termination of employment (and corollary terms) for purposes of this Agreement
shall mean a separation from service within the meaning of Treasury Regulation §
1.409A-1(h). Executive shall not be deemed to have separated from service if
Executive continues to provide services to the Company at an annual rate that is
fifty percent or more of the services rendered, on average, during the
immediately preceding three full years of employment with the Company (or if
employed by the Company less than three years, such lesser period); provided,
however, that a separation from service will be deemed to have occurred if
Executive’s service with the Company is reduced to an annual rate that is less
than twenty percent of the services rendered, on average, during the immediately
preceding three full years of employment with the Company (or if employed by the
Company less than three years, such lesser period). For purposes of this Section
3.7 only and for determining whether Executive has experienced a separation from
service, the “Company” shall mean the Company and its affiliates that are
treated as a single employer under section 414(b) or (c) of the Code.


ARTICLE IV.
LIMITATIONS AND CONDITIONS ON BENEFITS; AMENDMENT OF AGREEMENT
4.1    Reduction in Payments and Benefits; Withholding Taxes. The benefits
provided under this Agreement are in lieu of any benefit provided under any
other severance plan, program or arrangement of the Company in effect at the
time of a Termination Event provided, however that if Executive is entitled to
notice, severance, or other termination benefits including, without limitation,
under any employment contract, severance plan or requirement imposed by law,
such Executive shall be entitled to receive only the benefits under this
Agreement or such other severance benefits, whichever is greater in value (as
determined by the Board or its designee), but not both. Any payment under this
Agreement is intended to be greater than, inclusive of, and made in satisfaction
of any such notice, severance, or other termination benefits, including benefits
under any employment contact, severance plan or requirement imposed by law.
However, to the extent any other notice, severance, or other termination
benefits are paid to Executive separately, such payments will be credited
against any benefits paid under this Agreement and reduce any benefits paid
under this Agreement in a manner which, as much as reasonably practicable (as
determined by the Board or its designee) does not result in the imposition of
tax penalties on Executive pursuant to Section 409A of the Code. The Company
shall withhold appropriate federal, state or local income, employment and other
applicable taxes or other deductions required under applicable law from any
payments hereunder.
4.2    Obligations of Executive.
(a)    For two years following the Termination Event, Executive agrees not to
personally solicit any of the employees either of the Company or of any entity
in which the Company directly or indirectly possesses the ability to determine
the voting of 50% or more of the voting securities of such entity (including
two-party joint ventures in which each party possesses 50% of the total voting
power of the entity) to become employed elsewhere or provide

-7-

--------------------------------------------------------------------------------



the names of such employees to any other company which Executive has reason to
believe will solicit such employees.
(b)    Following the occurrence of a Termination Event, Executive agrees to
continue to satisfy Executive’s obligations under the terms of the Company’s
standard form of Proprietary Information and Non-Disclosure Agreement previously
executed by Executive (or any comparable agreement subsequently executed by
Executive in substitution or supplement thereto). Executive’s obligations under
this Section 4.2(b) shall survive the termination of this Agreement.
(c)    It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 4 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void, but shall be deemed amended to apply as to
such maximum time or territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(d)    Following a Termination Event, Executive agrees not to make any public
statement or statements to the press concerning the Company, its business
objectives, its management practices, or other sensitive information without
first receiving the Company’s written approval. Executive further agrees to take
no action which would cause the Company or its employees or agents any
embarrassment or humiliation or otherwise cause or contribute to the Company’s
or any such person’s being held in disrepute by the general public or the
Company’s employees, clients, or customers.
(e)    Executive acknowledges and agrees that the Company’s remedies at law for
a breach or threatened breach of any of the provisions of Section 4.2(a) or
Section 4.2(b) would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall, with respect
to a breach or threatened breach of Section 4.2(a) or Section 4.2(b) only,
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction, or any other equitable
remedy which may then be available.
4.3    Employee Release Prior to Receipt of Benefits. Prior to the receipt of
any benefits under this Agreement on account of the occurrence of a Termination
Event, Executive shall execute an employee release substantially in the form
attached hereto as Exhibit A (“Release”) as shall be determined by the Company
provided that if Executive is working outside the United States, the Release
shall be modified as necessary to conform to local law requirements. Executive
shall have twenty-one (21) days (or such longer period, not to exceed forty-five
(45) days, determined by the Company) after receipt of the form of Release from
the Company to consider whether to execute the Release, and Executive may revoke
the Release within seven (7) days after its execution. In the event that
Executive has not received a form of Release from the Company by the tenth
(10th) day following the Termination Event, Executive

-8-

--------------------------------------------------------------------------------



may execute the form of Release attached hereto as Exhibit A (which shall be
deemed received by Executive on the tenth (10th) day following the Termination
Event and be deemed acceptable to the Company). In the event Executive does not
execute the Release within the twenty-one (21) day period (or such longer
period, not to exceed forty-five (45) days, determined by the Company), or if
Executive revokes the Release within the seven (7) day period, no benefits shall
be payable under this Agreement and this Agreement shall be null and void. Such
seven (7) day period in which a Release may be revoked must have expired not
later than sixty-two (62) days immediately following the Termination Event
without revocation by Executive in order for Executive to receive the benefits
described in this Agreement. Nothing in this Agreement shall limit the scope or
time of applicability of the Release once it is executed and not timely revoked.
4.4    Parachute Payments. In the event that the any payments or benefits
received or to be received by Executive pursuant to this Agreement or otherwise
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, as determined by the accounting firm that audited the Company prior to the
Change of Control or another nationally known accounting or employee benefits
consulting firm selected by the Company prior to such Change of Control (the
“Accounting Firm”) and (b) but for this Section 4.4, would, in the judgment of
the Accounting Firm, be subject to the excise tax imposed by Section 4999 of the
Code by reason of Section 280G of the Code, then Executive’s benefits under this
Agreement shall be payable either: (i) in full, or (ii) as to such lesser amount
which would result in no portion of such payments or benefits being subject to
the excise tax under Section 4999 of the Code, as determined by the Accounting
Firm, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999, results in the receipt by Executive, on an after-tax basis, of
the greatest amount of benefits under this Agreement, as determined by the
Accounting Firm, notwithstanding that all or some portion of such benefits may
be taxable under Section 4999 of the Code. In the event that a lesser amount is
paid under clause (b)(ii) above, then the elements of Executive’s payments
hereunder shall be reduced in such order (A) as the Company determines, in its
sole discretion, has the least economic detriment to Executive and (B) which
does not result in the imposition of any tax penalties under Section 409A on
Executive. To the extent the economic impact of reducing payments from one or
more elements is equivalent and subject to clause (B) of the preceding sentence,
the reduction may be made pro rata by the Company in its sole discretion.
4.5    Amendment or Termination of this Agreement. The Company may make
amendments to this Agreement without the consent of Executive which are
non-material and which are not adverse to Executive to the extent necessary or
advisable to comply with laws. Any other changes to or, termination of, this
Agreement may be made only upon the mutual written consent of the Company and
Executive; provided, however, that only prior to the Section 1.2 Time, the
Company may unilaterally terminate this Agreement following eighteen (18)
months’ prior written notice to Executive. If the Company makes any changes to
this Agreement without the consent of Executive pursuant to the first sentence
of this Section 4.5 it shall provide prompt written notice and a copy of such
change to Executive.

-9-

--------------------------------------------------------------------------------



ARTICLE V.
OTHER RIGHTS AND BENEFITS NOT AFFECTED
5.1    Nonexclusivity. Nothing in the Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company; provided, however, that subject to Section
4.1, any benefits provided hereunder shall be in lieu of any other severance
benefits to which Executive may otherwise be entitled, including without
limitation, under any employment contract or severance plan. Except as otherwise
expressly provided herein, amounts which are vested benefits or which Executive
is otherwise entitled to receive under any plan, policy, practice or program of
the Company at or subsequent to the date of a Termination Event shall be payable
in accordance with such plan, policy, practice or program.
5.2    Employment Status. This Agreement does not constitute a contract of
employment or impose on Executive any obligation to remain as an employee, or
impose on the Company or any affiliate any obligation (i) to retain Executive as
an employee, (ii) to change the status of Executive as an at-will employee, or
(iii) to change the Company’s or affiliate’s policies regarding termination or
alteration of employment.
ARTICLE VI.
NON-ALIENATION OF BENEFITS
No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.
ARTICLE VII.
DEFINITIONS
For purposes of the Agreement, the following terms shall have the meanings set
forth below:
7.1    “Agreement” means this Change of Control Severance Agreement.
7.2    “Anticipatory Termination” means a Termination Event described in (a)
Section 2.1(a)(ii), (b) Section 2.1(a)(iii), (c) Section 2.2(a)(ii), or (d)
Section 2.2(a)(iii).
7.3    “Base Salary” means Executive’s annual base salary (excluding, without
limitation, bonus, any other incentive or other payments, stock option
exercises, and equity compensation vesting or share delivery) from the Company
at the time of the occurrence of the Change of Control or Executive’s
termination of employment, whichever is greater.
7.4    “Cause” means (a) conviction of any felony or any crime involving moral
turpitude or dishonesty which has a material adverse effect on the Company’s
business or reputation; (b) repeated unexplained or unjustified absences from
the Company; (c) refusal or

-10-

--------------------------------------------------------------------------------



willful failure to act in accordance with any specific lawful direction or order
of the Company or stated written policy of the Company which has a material
adverse effect on the Company’s business or reputation; (d) a material and
willful violation of any applicable law which if made public would materially
injure the business or reputation of the Company as reasonably determined by the
Board; (e) participation in a fraud or act of dishonesty against the Company
which has a material adverse effect on the Company’s business or reputation; (f)
conduct by Executive which the Board determines demonstrates gross unfitness to
serve; or (g) intentional, material violation by Executive of any contract
between Executive and the Company or any statutory duty of Executive to the
Company that is not corrected within thirty (30) days after written notice to
Executive thereof. Whether or not the actions or omissions of Executive
constitute “Cause” within the meaning of this Section 7.4 shall be decided by
the Board based upon a reasonable good faith investigation and determination.
Disability of Executive shall not constitute “Cause.” For purposes of this
Section 7.4, references to the “Company” shall also mean, in addition to the
Company, any affiliate of the Company that is the employer of Executive.
7.5    “Change of Control” means the occurrence of any of the following events:
(a)    The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of the Company to a person or group
(as such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act) which will continue the business of the Company in the future; or
(b)    A merger or consolidation involving the Company in which the shareholders
of the Company immediately prior to such merger or consolidation are not the
beneficial owners (within the meaning of Rules 13d-3 and 13d-5 promulgated under
the Exchange Act) of more than 75% of the total voting power of the outstanding
voting securities of the corporation resulting from such transaction in
substantially the same proportion as their ownership of the total voting power
of the outstanding voting securities of the Company immediately prior to such
merger or consolidation; or
(c)    The acquisition of beneficial ownership (within the meaning of Rules
13d-3 and 13d-5 promulgated under the Exchange Act) of at least 25% of the total
voting power of the outstanding voting securities of the Company by a person or
group (as such terms are defined or described in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act); or
(d)    Individuals who, as of Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or group (as such terms are defined or described in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act) other than the Board.

-11-

--------------------------------------------------------------------------------



7.6    “Code” means Internal Revenue Code of 1986, as amended.
7.7    “Company” means Agilent Technologies, Inc., a Delaware corporation, and
any successor thereto.
7.8    “Disability” means the inability of Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
7.9    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
7.10    “Good Reason” means (a) a more than $10,000 reduction of Executive’s
rate of compensation as in effect immediately prior to the Effective Date or in
effect immediately prior to the occurrence of a Change of Control, whichever is
greater, other than reductions in Base Salary that apply broadly to employees of
the Company or reductions due to varying metrics and achievement of performance
goals for different periods under variable pay programs; (b) either (i) failure
to provide a package of benefits which, taken as a whole, provides substantially
similar benefits to those in which Executive is entitled to participate in the
day prior to the occurrence of the Change of Control (except that employee
contributions may be raised to the extent of any cost increases imposed by third
parties) or (ii) any action by the Company which would significantly and
adversely affect Executive’s participation or reduce Executive’s benefits under
any of such plans in existence the day prior to the Change of Control, other
than changes that apply broadly to employees of the Company; (c) change in
Executive’s duties, responsibilities, authority, job title, or reporting
relationships resulting in a significant diminution of position, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith which is remedied by the Company within thirty (30) days after notice
thereof is given by Executive; (d) Executive is required to relocate to a
worksite that is more than 35 miles from his prior worksite and which increases
the distance between such Executive’s home and principal office by more than 35
miles, unless Executive accepts such relocation opportunity; (e) failure or
refusal of a successor to the Company to assume the Company’s obligations under
this Agreement, as provided in Section 8.7; or (f) material breach by the
Company or any successor to the Company of any of the material provisions of
this Agreement. For purposes of clause (c) of the immediately preceding
sentence, Executive’s duties, responsibilities, authority, job title or
reporting relationships shall not be considered to be significantly diminished
(and therefore shall not constitute “Good Reason”) so long as Executive
continues to perform substantially the same functional role for the Company as
Executive performed immediately prior to the occurrence of the Change of
Control, even if the Company becomes a subsidiary or division of another entity.
For purposes of this Section 7.10, references to the “Company” shall mean the
employer of Executive.
To constitute “Good Reason”, Executive must provide the Company with written
notice of the existence of one or more conditions described in clauses (a)
through (f) above within 45 days following Executive’s knowledge of its
existence, and the Company shall have 30 days in which to correct or remedy such
condition, or such event shall not constitute Good Reason.
7.11    “Release” has the meaning set forth in Section 4.3.

-12-

--------------------------------------------------------------------------------



7.12    “Specified Qualifying Termination” means a Termination Event as to which
the applicable Change of Control is solely an event described in Section 7.5(d).
7.13    “Target Bonus” means that amount (expressed as a percentage of
Executive’s Base Salary) equal to Executive’s “target bonus” as defined under
the Company’s Performance-Based Compensation Plan for Covered Employees (or the
comparable term or standard under the Company’s cash incentive plan in effect at
the time of Executive’s Termination Event if the Performance-Based Compensation
Plan for Covered Employees is no longer in effect at such time) as set for
Executive by the Compensation Committee of the Board of Directors or other
authorized body covering the twelve-month period ending at the end of the
performance period during which Executive’s Termination Event occurs.
7.14    “Termination Event” means an involuntary termination of employment
described in the second sentence of Section 2.1(a) or a voluntary termination of
employment described in the second sentence of Section 2.2(a).
ARTICLE VIII.
GENERAL PROVISIONS
8.1    Notices. Any notices provided hereunder must be in writing and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by telex or facsimile)
or the third day after mailing by first class mail, to the Company at its
primary office location and to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at such address as listed in the Company’s payroll records.
8.2    Severability. It is the intent of the parties to this Agreement that
whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provisions had
never been contained herein.
8.3    Waiver. If either party should waive any breach of any provisions of this
Agreement, that party shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.
8.4    Complete Agreement. This Agreement, including Exhibit A, constitutes the
entire agreement between Executive and the Company and it is the complete,
final, and exclusive embodiment of their agreement with regard to this subject
matter and it supersedes and replaces any prior change in control severance
agreement. It is entered into without reliance on any promise or representation
other than those expressly contained herein.

-13-

--------------------------------------------------------------------------------



8.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
8.6    Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall neither be deemed to constitute a part hereof nor
to affect the meaning thereof.
8.7    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not delegate any of Executive’s duties hereunder and may not
assign any of Executive’s rights hereunder without the written consent of the
Company, which consent shall not be withheld unreasonably. Any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the Company’s obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets, whether or not such successor executes and
delivers an assumption agreement referred to in the preceding sentence or
becomes bound by the terms of this Agreement by operation of law or otherwise.
8.8    Attorney Fees. If either party hereto brings any action to enforce such
party’s rights hereunder, the prevailing party in any such action shall be
entitled to recover such party’s reasonable attorneys’ fees and costs incurred
in connection with such action.
8.9    Arbitration. Subject to Section 4.2(e), in order to ensure rapid and
economical resolution of any dispute which may arise under this Agreement,
Executive and the Company agree that any and all disputes or controversies,
arising from or regarding the interpretation, performance, enforcement or
termination of this Agreement shall submitted to JAMS for non-binding mediation
in San Francisco, California. If complete agreement cannot be reached within 60
days after the date of submission to mediation, any remaining issues will be
submitted to JAMS to be resolved by final and binding arbitration under the JAMS
Arbitration Rules and Procedures for Employment Disputes. The reference to JAMS
shall refer to any successor to JAMS, if applicable. BY ENTERING INTO THIS
AGREEMENT, THE COMPANY AND EXECUTIVE ACKNOWLEDGE THAT THEY ARE WAIVING THEIR
RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY THIS AGREEMENT.
8.10    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.
8.11    Construction of Agreement. In the event of a conflict between the text
of the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

-14-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
day and year written above.
 
Agilent Technologies, Inc.,
 
EXECUTIVE
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 
 
 
 




-15-

--------------------------------------------------------------------------------



Exhibit A
GENERAL RELEASE AND AGREEMENT
This General Release and Agreement (the “Agreement”) is made and entered into by
                                                (“Executive”). The Agreement is
part of an agreement between Executive and Agilent Technologies, Inc.
(“Agilent”) to terminate Executive’s employment with Agilent on terms that are
satisfactory both to Agilent and to Executive. Therefore, Executive agrees as
follows:
1.
Executive agrees to attend a Functional Exit Interview on                  ,
20   at which time all company property and identification will be turned in and
the appropriate personnel documents will be executed. Executive agrees to remove
all personal effects from Executive’s current office within seven days of
signing this agreement and in any event not later than                  , 20  .

2.
Executive, on behalf of Executive’s heirs, estate, executors, administrators,
successors and assigns does fully release, discharge, and agree to hold harmless
Agilent, its officers, agents, employees, attorneys, subsidiaries, affiliated
companies, successors and assigns from all actions, causes of action, claims,
judgments, obligations, damages, liabilities, costs, or expense of whatsoever
kind and character which he may have, relating to, arising out of, or connected
with any other matter or event occurring prior to the execution of this
Agreement whether or not brought before any judicial, administrative, or other
tribunal, including but not limited to:

a.
any claims relating to employment discrimination on account of race, sex, age,
national origin, creed, disability, or other basis, whether or not arising under
the Federal Civil Rights Acts, the Age Discrimination in Employment Act,
California Fair Employment and Housing Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, any amendments to the foregoing laws, or any
other federal, state, county, municipal, or other law, statute, regulation or
order relating to employment discrimination;

b.
any claims relating to pay or leave of absence arising under the Fair Labor
Standards Act, the Family Medical Leave Act, and any similar laws enacted in
California;

c.
any claims for reemployment, salary, wages, bonuses, vacation pay, stock
options, or other equity-based compensation, acquired rights, appreciation from
stock options, or other equity-based compensation, benefits or other
compensation of any kind; and

d.
any claims relating to, arising out of, or connected with Executive’s employment
with Agilent, whether or not the same be based upon any alleged violation of
public policy; compliance (or lack thereof) with any internal Agilent policy,
procedure, practice or guideline; or any oral, written, express, and/or implied
employment contract or agreement, or the breach of any terms thereof, including


-1-

--------------------------------------------------------------------------------



but not limited to, any implied covenant of good faith and fair dealing; or any
federal, state, county or municipal law, statute, regulation, or order whether
or not relating to labor or employment.
The foregoing release shall not apply to (i) Executive’s rights under the Change
of Control Severance Agreement between Executive and the Company (the “Change of
Control Agreement”); (ii) Executive’s rights under any employee benefit plan
sponsored by the Company; (iii) Executive’s rights to indemnification under the
Company’s bylaws or other governing instruments or under any agreement
addressing such indemnification between Executive and the Company or under any
merger or acquisition agreement addressing such subject matter; (iv) Executive’s
rights of insurance under any liability policy covering the Company’s officers
or (v) claims which Executive may not release as a matter of law, including, but
not limited to, indemnification claims under applicable law.
3.
Executive represents and warrants that Executive has not assigned any claim or
authorized any other person or entity to assert any claim on Executive’s behalf.
Further, Executive agrees that under this Agreement Executive waives any claim
for damages incurred at any time in the future because of alleged continuing
effects of past wrongful conduct involving any such claims and any right to sue
for injunctive relief against the alleged continuing effects of past wrongful
conduct involving such claims.

4.
In entering into this Agreement, the parties have intended that this Agreement
be a full and final settlement of all matters, whether or not presently
disputed, that could have arisen between them.

5.
Executive understands and expressly agrees that this Agreement extends to all
claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected, past or present and all rights under Section 1542 of the California
Civil Code and/or any similar statute or law or any other jurisdiction are
hereby expressly waived. Such section reads as follows:

“Section 1542. A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”
6.
It is expressly agreed that the claims released pursuant to this Agreement
include all claims against individual employees of Agilent and its affiliates,
whether or not such employees were acting within the course and scope of their
employment.

7.
Executive agrees that the terms, amount and fact of settlement shall be
confidential unless Agilent needs to make any required disclosure of any
agreements between Agilent and Executive. Therefore, except as may be necessary
to enforce the rights contained herein in an appropriate legal proceeding or as
may be necessary to receive professional services from, an attorney, accountant,
or other professional adviser in order for such adviser to


-2-

--------------------------------------------------------------------------------



render professional services, Executive agrees not to disclose any information
concerning this Agreement or the Change of Control Agreement to anyone,
including, but not limited to, past, present and future employees of Agilent,
until such time of the public filings.
9.
At Agilent’s request, Executive shall cooperate fully in connection with any
legal matter, proceeding or action relating to Agilent.

10.
The terms of this Agreement are intended by the parties as a final expression of
their agreement with respect to such terms as are included in this Agreement and
may not be contradicted by evidence of any prior or contemporaneous agreement.
The parties further intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial or other proceeding, if any, involving this
Agreement. No modification of this Agreement shall be effective unless in
writing and signed by both parties hereto.

11.
It is further expressly agreed and understood that Executive has not relied upon
any advice from Agilent and/or its attorneys whatsoever as to the taxability,
whether pursuant to federal, state, or local income tax statutes or regulations
or otherwise, of the payments made under the Change of Control Agreement and
that Executive will be solely liable for all tax obligations, if any, arising
from payment of the sums specified in the Change of Control Agreement and shall
hold Agilent harmless from any tax obligations arising from said payment.

12.
If there is any dispute arising out of or related to this Agreement, which
cannot be settled by good faith negotiation between the parties, such dispute
will be submitted to JAMS for non-binding mediation in San Francisco,
California. If complete agreement cannot be reached within 60 days of submission
to mediation, any remaining issues will be submitted to JAMS for final and
binding arbitration pursuant to JAMS Arbitration Rules and Procedures for
Employment Disputes. The reference to JAMS shall refer to any successor to JAMS,
if applicable. BY ENTERING INTO THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY
THIS AGREEMENT.

13.
The following notice is provided in accordance with the provisions of Federal
Law:

You have up to twenty-one days (21) days from the date this General Release and
Agreement is given to you in which to accept its terms, although you may accept
it any time within those twenty-one days. You are advised to consult with an
attorney regarding this Agreement. You have the right to revoke your acceptance
of this Agreement at any time within seven (7) days from the date you sign it,
and this Agreement will not become effective and enforceable until this seven
(7) day revocation period has expired. To revoke your acceptance, a written
notice of revocation must be received by Agilent, addressed to Agilent
Technologies, Inc., Attention: Senior Vice President and General Counsel located
at 5301 Stevens Creek Boulevard, MS 1A-11, Santa Clara, CA 95051 on or before
the seventh day after you sign this Agreement.

-3-

--------------------------------------------------------------------------------



EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EXECUTIVE’S CHOICE, THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT, THAT EXECUTIVE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EXECUTIVE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
THAT THE ONLY PROMISES MADE TO EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE STATED
ABOVE OR IN THAT CHANGE OF CONTROL SEVERANCE AGREEMENT BETWEEN AGILENT AND
EXECUTIVE, AND THAT EXECUTIVE IS SIGNING THIS AGREEMENT VOLUNTARILY.
IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the date indicated below, and shall become effective as indicated above.
EXECUTIVE
 
 
 
By:
 
 
 
Name:
 
 
 
Date:
 


-4-